Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable based on applicant’s arguments and a further search. Applicant has argued that the prior art used in the non-final rejection did not teach all the elements of the claims and that the differences were non-obvious. The current claims teach a single liquid phase and not vigorously combining the phases as taught in Wellens. In addition, the temperature range taught in the current claims is not discussed in the prior art. These differences are non-obvious over the prior art because they allow for the benefit over the processes for extraction known in the art at the time of filing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732